DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 each recites “a sensor insertion hole” and claim 1 recites “a fixing hole”.  It is unclear what the structure differences are between the sensor insertion hole and the fixing hole.  
Further, claim 3 requires a limitation that is substantially similar to claim 1, lines 13-16.  It is unclear if claim 3 requires a limitation that is further limiting claim 1.
Claim 13 is a method claim of using the sensor installation structure of claim 1.  Claim 13 recites “two or more sensor patches” which lacks whereas claim 1 recites “the pressing portion is configured to apply a downward pressure”.  It is unclear what is meant by “extending upward”?  It is unclear how a downward pressure (force) to a pressing portion of a sensor patch can result in extending upward to the sensor patch?    
Claim 13 recites “removing the force extending the sensor patch such that each of the two or more sensor patches contracts and presses down the sensor module housing”.  It is unclear how many sensor patches are required in claim 13.  It is unclear what structure is required for the sensor patch (singular) and what structure is required for two or more sensor patches.
Claim 14 is rejected because it is a dependent claim of a rejected claim. 
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durif (US 2006/0201241, of record).
Regarding claims 1-3 and 15, Durif teaches a pneumatic tire comprising a sensor installation structure.  see annotated figure below.

    PNG
    media_image1.png
    615
    577
    media_image1.png
    Greyscale

Regarding claim 4, Durif teaches a rubber mix forms the strap wherein the rubber mix contains at least one of synthetic elastomer: EPDMs, SBRs, polybutadienes or butyls [0049]. Synthetic elastomers such as EPDM is considered as a synthetic resin. 
Regarding claim 5, Durif places the installation structure on an inner wall of a tire which is an inner liner.
Regarding claims 8, Durif teaches to glue (a bonding process) by cold or hot vulcanization of rubber mixes to bond the installation structure on the inner side of a tire.
Regarding claims 13-14, see FIG. 15-17 and [0067].
Claims 1-3, 5, 8-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US’944 (US 2014/0261944).
Regarding claims 1-3 and 15, See FIG-4A to FIG. 4E and FIG. 7A-FIG-7E.  NOTE: FIG-7D and FIG-7E teaches a device 30 (sensor module housing) having a fixing projection. See annotated figure below. 

    PNG
    media_image2.png
    321
    785
    media_image2.png
    Greyscale

Regarding claim 5, see FIG-2. 
Regarding claims 8-9 and 12, FIG.5A-FIG. 5C teaches how the sensor installation structure is co-cured on the tire [0021] and curing is a bonding process. The claimed anti-pressing portion-tire attachment structure reads on mold pieces 19A and 19B (FIG-5A-FIG-5G) used to form the internal cavity 14 of the rubber patch (FIG-4B).

    PNG
    media_image3.png
    237
    503
    media_image3.png
    Greyscale

Regarding claims 13-14, see FIG. 4A-FIG. 4E.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Durif (US 2006/0201241, of record) in view of Yagi et al. (US 2004/0226643).
Regarding claim 6, Durif is silent to the sensor patch having a thickness between about 20% and about 120% of a thickness of the inner liner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor patch of Durif with a thickness that is between about 20% and about 120% of a thickness of an inner liner because Durif teaches the resilient strap has a thickness less than 5 mm and more particularly between 1 and 2 mm [0042] and Yagi et al. teaches a rubber composition for an inner liner of a tire and discloses a thickness of the inner liner is preferably with the range of 0.5 to 2 mm [0030] and providing a known thickness value for an inner liner of a tire yield predictable results.
Regarding claim 7, Durif does not recite the sensor patch is formed of the same material as the inner liner; however, it would have been obvious to .  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US’944 (US 2014/0261944).
Regarding claim 10, the mold pieces 19A and 19B of US’944 forming an internal cavity 14 in FIG-4B do not melt because these mold pieces 19A and 19B are vulcanized with the tire (FIG-5C) and afterward completely removed (FIG-5D and FIG-5E) creating the internal cavity to accept the inserted device 22 through the hole 21 (FIG-5F and FIG-5G).  
US’944 does not recite the anti-pressing portion-tire attachment structure (mold pieces 19A and 19B) is made of a high-temperature polymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mold pieces 19A and 19B made of high-temperature polymer because official notice is taken that it is well-known in the tire art to use polymer materials; such as, mylar or thermoplastic films as release materials; release materials 
Regarding claim 11, US’944 does not recite the anti-pressing portion-tire attachment structure has a thickness that is between about 20% and about 50% of a thickness of a sensor patch.  However, this claimed thickness would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since mold pieces 19A and 19B are vulcanized with the tire (FIG-5C) and then completely removed (FIG-5D and FIG-5E) forming an internal cavity 14 having a height that is less than the thickness of the sensor patch (FIG-4B or FIG-4D) and the height of the internal cavity corresponds to the thickness of the mold pieces, rendering the claimed range obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/16/2022